DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the travel speed" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the stop" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a second filling level" in line 8. It is unclear how there can be a second filling level without first reciting a first filling level.
Claim 7 recites the limitation "the distribution circuit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first filling level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "a second filling level" in line 6.  It is unclear if the limitation is referring to the second filling level of claim 7 or is there a third filling level.
Claim 9 recites the limitation "the second filling level" in line 2.  It is unclear if the limitation is referring to a second filling level of claim 7 or claim 8.
Claim 10 recites the limitation "said second filling level" in line 3.  It is unclear if the limitation is referring to a second filling level of claim 7 or claim 8.
Claim 11 recites the limitation "said second filling level" in line 3.  It is unclear if the limitation is referring to a second filling level of claim 7 or claim 8.
Claims 2-4, 5 and 12 are rejected as depending from a rejected base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Swartzendruber (US 4495894) in view of Wells (US 5782201) and Ryder et al. (US 2013/0276709 henceforth Ryder).
Regarding claim 1, Swartzendruber teaches an apparatus for distributing feed in farming sheds, comprising: - at least one line for the distribution (62 and 66) of feed from at least one storage location (70) to a series of dispensers for dispensing the feed to the cages of animals (troughs 32 and 36), at least one feed container (fill cup 80) which affects said line upstream and downstream of said dispensers respectively for the loading and discharging of feed, on the part of said line, not released to said dispensers (col. 3, ll. 53-59) but fails to teach a means for detecting the level of feed inside said container, at least one control system adapted to receive filling information of said feed container from said detection means and to control the loading of said line with feed from said storage location or from said feed container and to set the travel speed of said line. However, Wells teaches a means for detecting the level of feed inside said container (level sensor, col. 4, ll. 4-9, fig. 4), at least one control system (controller 64) adapted to receive filling information of said feed container from said detection means and to control the loading of said line with feed from said storage location or from said feed container (col. 4, ll. 4-9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Swartzendruber’s system with a 
Regarding claim 3, Swartzendruber as modified by Wells and Ryder teaches the invention substantially as claimed and Swartzendruber further teaches wherein said container (fill cup 80) is open in an upper region in order to receive feed from said line (opening for drop tube 86) and is also provided with regions for loading the feed to said line (opening for pipe 62).  
Regarding claim 4, Swartzendruber as modified by Wells and Ryder teaches the invention substantially as claimed and Swartzendruber further teaches wherein said at least one storage location consists of a silo (bulk bin 70, fig. 1).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Swartzendruber in view of Wells and Ryder as applied to claim 1 above, further in view of Vaags (US 2003/0070622).
Regarding claim 2, Swartzendruber as modified by Wells and Ryder teaches the invention substantially as claimed but fails to teach wherein said detection means comprise at least two sensors adapted to detect the presence of feed inside said container, installed therein at different heights. However, Vaags teaches a detection means comprising at least two sensors adapted to detect the presence of feed inside a container, installed therein at different heights (level sensors 60 and 62, para. 0052, .
Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EBONY E EVANS/Primary Examiner, Art Unit 3647